DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 07/18/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US ) in view of Davis et al. (US 2014/0263654).
Re Claim 1, 13 and 16: Graham et al. {hereinafter referred as “Graham”} teaches system and method for use of voicemail and email in a mixed media environment, which includes a document parser {herein document parser 326} configured to extract a content sub-region from a document (¶ 324); a neural network framed to output one or more classifiers in response to receiving the graphical code (¶ 252+); and a search engine operable on the one or more classifiers to return one or more document identifiers in response to a search request (¶ 267-278, 313-319+). Graham also teaches embed {an embed module 3678} the graphical code in the document (¶ 339- 341+; 351-356+).
Graham fails to specifically teach an image generator configured to transform the content sub-region into a graphical code.
Davis et al. teaches system and method for conversion of fingerprint cards into digital format using machine readable code, which includes an image generator configured to transform the content sub-region into a graphical code {herein the computer system 16 with card conversion software} (see fig.# 4; ¶ 9, 24, 42+).
In view of Davis et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Graham an image generator configured to transform the content sub-region into a graphical code so as to encode some specific information from the document for authentication purposes thereby maintain the validity of said document.
Re Claim 2: Graham as modified by Davis et al. teaches method and device, wherein the document parser is configured to extract the content sub-region by performing localized OCR on the document (¶ 140-1424, 370-373+).
Re Claims 3-4 and 20: Graham as modified by Davis et al. teaches method and device, further comprising: a document editor 328 configured to embed the graphical code at a predefined location in the document, wherein the predefined location is variable and determined by the one or more classifiers (¶ 136+).

Re Claim 5: Graham as modified by Davis et al.  teaches method and device, wherein the graphical code is generated at least in part based on topological features {herein cluster} of the content sub- region (¶ 292+).
Re Claim 8: Graham as modified by Davis et al. teaches method and device, the image generator configured to bypass natural language processing when generating the graphical code (¶ 359+).
Re Claim 9: Graham as modified by Davis et al. teaches method and device, wherein the graphical code is one of a bar code and a QR code (¶ 144-1454, 262+).
Re Claim 10: Graham as modified by Davis et al. teaches method and device, wherein the graphical code is generated based on topological features having a pre-configured association with the content sub-region (¶ 148+, 174+).
Re Claim 11: Graham as modified by Davis et al. teaches method and device, wherein text is generated by optical character recognition on the content sub-region and utilized by the image generator along with topological features of the document to generate the graphical code (¶ 267-274+).
Re Claim 14-15: Graham as modified by Davis et al. teaches method and device, further comprising: embedding the graphical code in the document, further comprising: operating a search engine on the neural network to identify the document in response to a search request (¶ 267-2784, 313-319+).
Re Claim 17: Graham as modified by Davis et al. teaches method and device, the computer- readable storage medium including instructions that when executed by a computer, further cause the computer to: apply the graphical code to a neural network to generate one or more classifiers for the document (¶ 252+).
Re Claim 18: Graham as modified by Davis et al. teaches method and device, the computer- readable storage medium including instructions that when executed by a computer, further cause the computer to: train a neural network with the graphical code labeled with one or more classifiers (¶ 203- 206+, 252+).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panda (US 2017/0257516) teaches system and method for printing a document using a graphical code image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887